DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/11/2021.
Claims 1-14 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Joux (6776748) in view of references Sasaki et al. (8668193), Gaillard et al. (2014/0346011), and Hampel (6796553).
Regarding claim 1, Joux disclose a severing device, the severing device comprising:
an upper pressing member (21, 22, 32) which is mobile at least between:
a first immobilizing position (figure 3), in which the upper pressing member (21, 22, 32) applies pressure to a top sheet of the pile (5), so as to immobilize the pile (5), and

a support part (2) configured to support the pile on the support part (2) when the upper pressing member (21, 22, 32) is in the first immobilizing position, the support part (2) comprising a plurality of conveying members configured to convey and move the pile in a conveying direction
wherein the conveying members (2) are juxtaposed in an array in a transverse direction which extends transversely to the conveying direction, the conveying members (2) being configured such that two of the juxtaposed conveying members are movable relative to one another in the transverse direction, and
wherein each of the several of the conveying members (2) including:
a belt (6) extending parallel to the conveying direction and the belt (6) is configured to drive the pile (5) in the conveying direction; and
at least one rotary pinion (7) located and configured to drive the belt (6) in a belt circuit to drive the pile (5) in the conveying direction.
(Figure 1-3 and Column 2 lines 66-67, Column 4 lines 40-52)
However, Joux does not disclose a lower pressing member arranged under the conveying member and at least one disk connected to a link rod wherein the at least one disk and link rod configured to move the conveying members vertically.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the support part of Joux by incorporating the pressing plate as taught by Sasaki et al., since such a modification would allow the device to operate on a wider range of pile heights.
Joux discloses the upper presser members (21, 22, 32) comprises:
two adjacent upper plates (21, 22) configured to be moved apart in the transverse direction so as to define a severance slot (see figure 2 below) between the two adjacent upper plates (21, 22);
a upper translation actuator (27, 28, 29) comprising a rack mechanism (28, 29) comprising rack rails (29) arranged to move the upper pressing members (21, 22, 32) so as to cause the severance slot (see figure 2 below) to coincide with a frangible line (see figure 2 below); and
a separating actuator (25) arranged to move apart the upper plates (21, 22) in translation in the transverse direction.

[AltContent: arrow][AltContent: textbox (Frangible Line)][AltContent: arrow][AltContent: textbox (Severance Slot)][AltContent: textbox (Joux)]
    PNG
    media_image1.png
    408
    614
    media_image1.png
    Greyscale

When modifying Joux in view of Sasaki et al., the lower pressing member is interpreted to comprise: two lower plates; a lower translation actuator; and a lower separating actuator as disclosed by Joux for the upper pressing member.
Gaillard et al. disclose a conveyor unit (4) comprising a plurality of conveyors (13), wherein each of the conveyors are configured to be transversely moveable relative to the conveying direction, and wherein each of the conveyors comprises pinions (24) configure to engage adjacent pinions of adjacent conveyors. (Figure 3, 4, 6 and Page 2 paragraph 27, 28, 32, Page 3 paragraph 45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the support part of Joux by incorporating the plurality of conveyors as taught by Gaillard et al., since page 1 paragraph 6 of Gailland et al. states such a modification would allow the conveyors to be adaptable to various dimensions of material.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the severing device of Joux by incorporating the disk and link rod as taught by Hampel, since such a modification would allow the lower plate to be move with only one motor, thereby making the overall a device cheaper to make.
Regarding claim 2, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose the number of conveying members (Gailland et al. – 13) is greater than eight. (Gailland et al. – Page 2 paragraph 27)
Regarding claim 3, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose each conveying member (Gailland et al. – 13) is movable in the transverse direction with respect to a juxtaposed conveying member (Gailland et al. – 13). (Gailland et al. – Figure 7-9 and Page 3 paragraphs 45-46)
Regarding claim 4, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose the claimed invention as stated above but do not disclose each conveying member have a width between 50mm and 500m.
It would have been obvious to the person of ordinary skill in the art to have the width each conveyor to be between 50mm and 500mm, since it has been held that 
Therefore, it would have been prima facie obvious to modify Joux, Sasaki et al., and Gailland et al. to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 5, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose the upper pressing member (Joux – 21, 22, 25, 32) are mobile and movable in a substantially vertical direction and the conveying members (Gailland et al. – 13) are mobile in a substantially vertical direction.  (Joux – Column 4 lines 66-67) (Sasaki et al. – Column 9 lines 28-32)
Regarding claim 6, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose the upper pressing member (Joux – 21, 22, 25, 32) comprises a pivoting part (Joux – 32), the severing device further comprises a pivoting actuator (Joux – 35) configured to drive the pivoting part (Joux – 32) about a direction of pivoting a parallel to the transverse direction, so as to sever attachment zones defining fragile columns in the sheets of cardboard of the pile (Joux – 5), wherein the fragible columns extending transversely to the frangible lines. (Joux – Figure 6 and Column 4 lines 9-17)
Regarding claim 7, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose the upper pressing member (Joux – 21, 22, 25, 32) comprises at least two adjacent upper plates (Joux – 21, 22) configured to be moved apart in the transverse direction so as to define a severance slot, the severing device further comprising an upper translation actuator (Joux – 27) configured to move the upper pressing member 
Regarding claim 8, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose the upper pressing member (Joux – 21, 22, 25, 32) comprises an upper ram (Joux – 25) configured to move the two upper plates (Joux – 21, 22) both apart and closer together in the transverse direction, and in which the lower pressing member comprises a lower ram (Joux – 12) configured to move the two lower plates (Sasaki et al. – 316) apart and closer together in the transverse direction. (Joux – Column 4 lines 40-52)
Regarding claim 9, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose each of the conveying member (Gailland et al. – 13) include coupling elements (Gailland et al. – 31) arranged on each of the transverse faces of each rotary pinion (Gailland et al. – 24), and the coupling elements (Gailland et al. – 31) are selectively configured to collaborate or not to collaborate with the coupling elements (Gailland et al. – 31) of the juxtaposed conveying member (Gailland et al. – 13), a rotary actuator (Gailland et al. – 26) being configured to drive the rotation of the rotary pinions. (Gailland et al. – Figure 6 and Page 2 paragraph 31, Page 3 paragraph 37, 39)
Regarding claim 10, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose a clutch system (Gailland et al. – S) configured to move the conveying members (Gailland et al. – 13) translationally closer together in the transverse direction. (Gailland et al. – Figure 7-9 and Page 3 paragraph 43)
Regarding claim 11, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose clutch system (Gailland et al. – S) comprises:

carriages (19) configured to slide on the at least one guide rail (33), each carriage being configured to support a respective conveying member; and
at least one electromechanical clutch (34) configured to move a conveying member (13) so as to move the carriages (19) along the at least one rail (33).
(Gailland et al. – Figure 7-9 and Page 3 paragraph 45)
Regarding claim 14, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose the upper pressing member (Joux – 21, 22, 32) comprises upper plates (Joux – 21, 22) that are movable apart, wherein the lower plates (Sasaki et al. – 316) are movable apart so as to sever the attachment zones defining the at least one frangible line when the upper pressing member (Joux – 21, 22, 32) and the conveying members (Joux – 2) are in their respective immobilizing positions. (Joux – Column 4 lines 40-52)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Joux (6776748) in view of references Sasaki et al. (8668193) and Gaillard et al. (2014/0346011) as applied to claim 11 above, and further in view of reference Pazdernik (5201823).
Regarding claim 12, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose the claimed invention as stated above but do not disclose the electromechanical clutch comprises a pivoting bar.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the electromechanical clutch of Gailland et al. by incorporating the pivoting portion as taught by Pazdernik, since column 3 lines 38-42 of Pazdernik states such a modification would allow the electromechanical clutch to be biased to a non-actuated position.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over reference Joux (6776748) in view of references Sasaki et al. (8668193) and Gaillard et al. (2014/0346011) as applied to claim 1 above, and further in view of references Shill et al. (5791539) and Schmidt (4136604).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 13, Joux modified by Sasaki et al., Gailland et al., and Hampel disclose a manufacturing plant comprising a severing device according claim 1.
However, Joux modified by Sasaki et al., Gailland et al., and Hampel do not explicitly disclose a control unit.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the severing device of Joux by incorporating the control unit and sensors as taught by Shill et al., since column 10 lines 40-49 of Shill et al. states such a modification would allow the system to adjust for different stacks.
However, Joux modified by Sasaki et al., Gailland et al., Hampel, and Shill et al. do not disclose the step of receiving a signal indicating the position of at least one incoming frangible line.
Schmidt discloses a severing device configured to receiving a signal from an optical sensor when the frangible line (9) is in line with the gap (3). (Column 3 lines 22-27)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the controller of Shill et al. by incorporating the step of sensing the frangible line as taught by Schmidt, since column 3 lines 26-29 of Schmidt states such a medication would ensure the frangible lines is properly positioned.



Response to Arguments
The Amendments filed on 08/11/2021 have been entered.  Claims 1-14 are pending and examined below.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Joux (6776748) modified by references Sasaki et al. (8668193) and Gaillard et al. (2014/0346011), in view of the amendments to the claims, Examiner withdraw the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Hampel (6796553).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731